--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.11
 
Execution Version
TENTH AMENDMENT TO CREDIT AGREEMENT


THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated to be
effective as of November 1, 2013 (the "Effective Date"), by and among TWINLAB
CORPORATION, a Delaware corporation ("Borrower"), IDEA SPHERE INC., a Michigan
corporation ("Parent"), and FIFTH THIRD BANK, an Ohio banking corporation and
successor by merger to Fifth Third Bank, a Michigan banking corporation
("Lender"), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008, the Second Amendment
to Credit Agreement dated to be effective as of January 2, 2009, the Third
Amendment to Credit Agreement dated to be effective as of May 8, 2009, the
Forbearance and Reaffirmation Agreement and Amendment to Loan Documents dated to
be effective as of September 8, 2009, the First Amendment to Forbearance and
Reaffirmation Agreement and Amendment to Loan Documents dated to be effective as
of November 8, 2009, the Fourth Amendment to Credit Agreement dated to be
effective as of March 8, 2010, the Fifth Amendment to Credit Agreement dated to
be effective as of December 31, 2010, the Sixth Amendment to Credit Agreement
dated to be effective as of June 8, 2011, the Seventh Amendment to Credit
Agreement dated to be effective as of September 8, 2011, the Eighth Amendment to
Credit Agreement dated to be effective as of December 23, 2011, and the Ninth
Amendment to Credit Agreement dated to be effective as of September 30, 2012
(such Credit Agreement, as heretofore amended, being the "Credit
Agreement").  Capitalized terms which are used, but not defined, in this
Amendment will have the meanings given to them in the Credit Agreement.


B.           The Loan Parties have requested that Lender make certain amendments
to the Credit Agreement, all as more specifically set forth herein.  Lender is
willing to consent to such requests and to amend the Credit Agreement to reflect
such modifications, all on the terms, and subject to the conditions, of this
Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1. Amendment.


1.1. Section 1.1 of the Credit Agreement is hereby amended by the addition of
the following new definitions, in their proper alphabetical orders, to provide
in their respective entireties as follows:


“Applicable Advance Rate Percentage” means (a) as of the Tenth Amendment
Effective Date, 78%, (b) if, as of any applicable Dilution Determination Date
occurring after the Tenth Amendment Effective Date, the Dilution Percentage is
less than 5.0%, 85% and (c) if, as of any applicable Dilution Determination Date
occurring after the Tenth Amendment Effective Date, the Dilution Percentage is
greater than 5.0%, 80%.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time and any successor statute.


“Dilution Determination Date” means the date of determination by Lender of the
applicable Dilution Percentage based on field examinations conducted by or on
behalf of Lender.


“Excluded Swap Obligations” means, with respect to any Guarantor and solely in
its capacity as a Guarantor and not as a direct obligor thereof, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation; provided that if a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.


“Guarantor” means each of the Individual Guarantors and each of the Non-Borrower
Loan Parties.


“Guaranty” means the Loan Party Guaranty and each of the Individual Guaranties.


“Swap Obligation” means any obligation of any Person to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.


 “Tenth Amendment” means the Tenth Amendment to Credit Agreement dated to be
effective as of the Tenth Amendment Effective Date, among Borrower, Parent, and
Lender.


“Tenth Amendment Effective Date” means November 1, 2013.



 
1

--------------------------------------------------------------------------------

 

1.2. The following definitions in Section 1.1 of the Credit Agreement are hereby
amended in their entireties by substituting the following in their respective
places:


“Borrowing Base” means, as of the relevant date of determination, the sum of:


(a)           the Applicable Advance Rate Percentage (subject to Section 2.1(e))
of the then net amount of Eligible Accounts (i.e., less sales, excise or similar
taxes, and less returns, discounts, claims, credits and allowances of any nature
at any time issued, owing, granted, outstanding, available or claimed);


plus           (b)           the lesser of: (i) $12,000,000 (subject to Section
2.1(e)); and (ii) the sum of: (A) 30% (subject to Section 2.1(e)) of the then
net amount of Raw Materials which are Eligible Inventory, (B) 55% (subject to
Section 2.1(e)) of the then net amount of Finished Goods which are Eligible
Inventory, and (C) 50% (subject to Section 2.1(e)) of the then net amount of
Semi-Finished Goods which are Eligible Inventory; and


less           (c)           all then Borrowing Base Reserves.


“Obligations” means, collectively, (i) the Loans, the Letter of Credit
Obligations, the Rate Management Obligations, and all other loans, advances,
debts, liabilities, obligations, indemnities, covenants and duties of Loan
Parties (individually and collectively) owed to Lender (or any other Affiliate
of Fifth Third Bancorp) of any kind, present or future, under, or arising out
of, this Agreement, the Notes and the other Loan Documents and whether for the
payment of money, whether arising out of overdrafts on checking, deposit or
other accounts or electronic funds transfers (whether through automatic clearing
houses, wire transfers or otherwise) or out of Lender’s non-receipt of, or
inability to collect, funds or otherwise not being made whole in connection with
depository transfer checks or other similar arrangements and whether direct or
indirect (including acquired by assignment), related or unrelated, absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired, and including all interest, charges, expenses, fees and any other sums
chargeable to one or more Loan Party (individually and collectively) in
connection with any of the foregoing, including all reasonable attorneys’ fees
and (ii) all indebtedness, liabilities, obligations, indemnities, covenants and
duties of Loan Parties (individually and collectively) owed to Lender (or any
other Affiliate of Fifth Third Bancorp) of any kind, present or future, under or
arising out of, any or all of: (a) all treasury and cash management agreements
and services, (b) all obligations with respect to any credit, debit or other
cards issued (or processed) by Lender (or any Affiliate of Lender), and (c) all
equipment leases; provided, however, that, with respect to any Guarantor, the
“Obligations” shall not include Excluded Swap Obligations in respect of such
Guarantor.    For the avoidance of any doubt, the Fifth Third Shareholder Loans
shall not be deemed to be part of the Obligations.

 
2

--------------------------------------------------------------------------------

 



1.3. Section 2.1(e)(i) of the Credit Agreement is hereby amended in its entirety
by substituting the following in its respective place:


(e)(i)           Borrower acknowledges that Lender, from time to time, may do
any one or more of the following in its discretion exercised in good faith: (A)
decrease the dollar limits on outstanding advances against the Borrowing Base or
applicable to the Eligible Inventory advance sublimits or (B) decrease the
Eligible Inventory and the Eligible Accounts advance rates if one or more of the
following events occur or conditions exist: (1) an Event of Default has occurred
and is continuing; (2) with regard to the Eligible Accounts advance rate, (I)
the dilution percentage (“Dilution Percentage”) with respect to Borrower’s
Eligible Accounts (i.e., reductions in the amount of Accounts because of
returns, discounts, price adjustments, credit memoranda, credits, allowances and
other offsets, and any other Contras (to the extent that Borrower’s customer and
Borrower do not exchange payments to settle the Contra)) increases above 10%,
and if such Dilution Percentage, as of any Dilution Determination Date,
increases above 10%, the advance rate against Eligible Accounts will reduce
(effective with the next delivery of the Borrowing Base Certificate to Lender)
1% for each 1% (or fraction thereof) increase in the Dilution Percentage above
10%, (II) the percentage of accounts receivable which are 90 days or more past
the date of the original invoices applicable thereto increases, in comparison to
the percentage of accounts receivable which are within 90 days from the date of
the original invoices applicable thereto, by an amount which Lender, in good
faith, determines is material, or (III) any material adverse change occurs,
determined by Lender in good faith, from the Closing Date in respect of the
credit rating or credit quality of Borrower’s account debtors taken as a whole;
or (3) with respect to the Eligible Inventory advance rate, there occurs a
material change, as determined by Lender in its discretion, in the type,
quantity, or quality of Borrower’s Eligible Inventory, taken as a whole, as
compared to the type, quantity, or quality of Borrower’s Eligible Inventory on
the Closing Date, including, without limitation, a material change, as
determined by Lender in its discretion, in the Net Orderly Liquidation Value of
Borrower’s Inventory established by the most recent appraisal received.




2. Conditions Precedent.  On or prior to the time and date that Lender executes
this Amendment, and as a condition to the effectiveness of this Amendment, each
of the following conditions precedent shall have been satisfied in the sole
judgment of Lender:


2.1. Other Documents.  With the signing of this Amendment, and as a condition of
this Amendment, Borrower will deliver to Lender, in each case in form and
substance acceptable to Lender in its sole discretion and, as applicable, duly
executed by all parties thereto (other than Lender, as applicable): (a) evidence
that the Reaffirmation of Guaranty and Security (as referenced in
Section 3.2) and the transactions contemplated thereby were duly authorized by
the Board of Directors or Members, as applicable, of each Loan Party; (b) a fee
letter; and (c) all other documents, instruments and agreements, in form and
substance satisfactory to Lender in its sole discretion, deemed necessary or
desirable by Lender to effect the amendments to Borrower's credit facilities
with Lender contemplated by this Amendment.

 
3

--------------------------------------------------------------------------------

 



2.2. Reaffirmation and Amendment of Guaranty and Security; Reaffirmation and
Amendment of Individual Guaranties; Reaffirmation of Capital Contribution
Agreement.  As a condition of this Amendment, Borrower and Parent shall cause
(a) each of the Loan Parties (other than Borrower) to execute the Reaffirmation
and Amendment of Guaranty and Security below, (b) each of the Individual
Guarantors (other than Mark A. Fox, as a result of his death) to execute the
Reaffirmation and Amendment of Individual Guaranties below, and (c) each of the
Contributors to execute the Reaffirmation of Capital Contribution Agreement
below.


2.3. Reaffirmation of Subordination.  As a condition of this Amendment, Borrower
and Parent shall cause each of the Owner/Affiliate Subordinated Creditors (other
than Mark A. Fox as a result of his death) to execute the Reaffirmation of
Subordination below.


2.4. Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a condition
of this Amendment, Borrower and Parent shall cause each of the applicable
parties party thereto to execute the Reaffirmation of Acknowledgment to
Intercreditor Agreement below.


3. Reaffirmation of Security.  Borrower, Parent and Lender hereby expressly
intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral:
(i) represent continuing Liens on all of the Loan Collateral, (ii) secure all of
the Obligations, and (iii) represent valid, first and best Liens on all of the
Loan Collateral except to the extent of any Permitted Liens.


4. Representations.  To induce Lender to accept this Amendment, each of
Borrower  and Parent hereby represents and warrants to Lender as follows:


4.1. Each of Borrower and Parent has full power and authority to enter into, and
to perform its obligations under this Amendment, and the execution and delivery
of, and the performance of its obligations under and arising out of this
Amendment has been duly authorized by all necessary corporate action.


4.2. This Amendment constitutes the legal, valid and binding obligations of
Borrower and Parent, as applicable, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors' rights generally.

 
4

--------------------------------------------------------------------------------

 



4.3. The Loan Parties’ representations and warranties contained in this
Amendment are complete and correct as of the date of this Amendment with the
same effect as though such representations and warranties had been made again on
and as of the date of this Amendment, except to the extent any such
representation or warranty is stated to relate solely to an earlier date (and
except that such representations and warranties shall not be further qualified
by materiality where, by their respective terms, they are already qualified by
reference to materiality, including a Material Adverse Effect), subject to those
changes as are not prohibited by, or do not constitute Events of Default under,
the Credit Agreement.


4.4. After giving effect to the Amendment, no Event of Default has occurred and
is continuing under the Credit Agreement.


5. Costs and Expenses.  As a condition of this Amendment, (a) Borrower will pay
to Lender an amendment fee of $2,500, payable in full on the Effective Date;
such fee, when paid, will be fully earned and non-refundable under all
circumstances, and (b) Borrower will pay and reimburse Lender, promptly upon
Lender's request, for the costs and expenses incurred by Lender in connection
with this Amendment and the transactions contemplated hereby, including, without
limitation, reasonable attorneys' fees.


6. Entire Agreement.  This Amendment, together with the other Loan Documents,
sets forth the entire agreement of the parties with respect to the subject
matter of this Amendment and supersedes all previous understandings, written or
oral, in respect of this Amendment.


7. Release.  Each of Borrower and Parent, on such Loan Party's behalf and, as
applicable, on behalf of such Loan Party's officers, directors, members,
managers, shareholders, administrators, heirs, legal representatives,
beneficiaries, affiliates, subsidiaries, successors and assigns, hereby
represents and warrants that such Loan Party has no claims, counterclaims,
setoffs, actions or causes of action, damages or liabilities of any kind or
nature whatsoever, whether in law or in equity, in contract or in tort, whether
now accrued or hereafter maturing (collectively, "Claims") against Lender, its
direct or indirect parent corporation or any direct or indirect affiliates of
such parent corporation, or any of the foregoing's respective directors,
officers, employees, attorneys and legal representatives, or the heirs,
administrators, successors or assigns of any of them (collectively, "Lender
Parties") that directly or indirectly arise out of, are based upon or are in any
manner connected with any Prior Related Event.  Each of Borrower and Parent, on
such Loan Party's behalf and, as applicable, on behalf of such Loan Party's
officers, directors, members, managers, shareholders, administrators, heirs,
legal representatives, beneficiaries, affiliates, subsidiaries, successors and
assigns, voluntarily releases and forever discharges and indemnifies and holds
harmless all Lender Parties from any and all Claims and other third-party claims
that may be asserted against the Lender Parties, whether known or unknown, that
directly or indirectly arise out of, are based upon or are in any manner
connected with any Prior Related Event.  "Prior Related Event" means any
transaction, event, circumstance, action, failure to act, occurrence of any type
or sort, whether known or unknown, which occurred, existed, was taken, was
permitted or begun in accordance with, pursuant to or by virtue of (a) any of
the terms of this Amendment or any other Loan Document, (b) any actions,
transactions, matters or circumstances related hereto or thereto, (c) the
conduct of the relationship between any Lender Party and any Loan Party or other
Person, or (d) any other actions or inactions by any Lender Party, all on or
prior to the Effective Date.

 
5

--------------------------------------------------------------------------------

 



8. Default.  Any default by Borrower or Parent in the performance of any of such
Loan Party's obligations under this Amendment shall constitute an immediate
Event of Default under the Credit Agreement.


9. Continuing Effect of Credit Agreement; Reaffirmation of Loan
Documents.  Except as expressly amended hereby, all of the provisions of the
Credit Agreement are ratified and confirmed and remain in full force and effect.
The existing Loan Documents, except as amended by this Amendment or amended, or
amended and restated, in connection herewith, as applicable, shall remain in
full force and effect, and each of them, as applicable, is hereby ratified and
confirmed by Borrower, Parent, and Lender.


10. One Agreement; References; Fax Signature.  The Credit Agreement, as amended
by this Amendment, will be construed as one agreement.  All references in any of
the Loan Documents to the Credit Agreement will be deemed to be references to
the Credit Agreement as amended by this Amendment.  This Amendment may be signed
by facsimile signatures or other electronic delivery of an image file reflecting
the execution hereof or thereof, and, if so signed: (a) may be relied on by each
party as if the document were a manually signed original and (b) will be binding
on each party for all purposes.


11. Captions. The headings to the Sections of this Amendment have been inserted
for convenience of reference only and shall in no way modify or restrict any
provisions hereof or be used to construe any such provisions.


12. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.


13. Governing Law; Severability.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Ohio (without
regard to Ohio conflicts of law principles). If any term of this Amendment is
found invalid under Ohio law or laws of mandatory application by a court of
competent jurisdiction, the invalid term will be considered excluded from this
Amendment and will not invalidate the remaining terms of this Amendment.


14. Joint Obligations.  The obligations of Borrower and Parent under this
Amendment and, as applicable, the other Loan Documents are joint, several and
primary.  No Loan Party will be or be deemed to be an accommodation party with
respect to any of the Loan Documents.


15. WAIVER OF JURY TRIAL. BORROWER, PARENT, AND LENDER EACH WAIVE TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR ARISING
OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 
6

--------------------------------------------------------------------------------

 



16. Acknowledgments Regarding Mark A. Fox, etc. Borrower, Parent and Lender
hereby acknowledge and agree that: (i) John Paul DeJoria is no longer (a) an
“Individual Guarantor”, (b) an “Owner/Affiliate Subordinated Creditor”, (c) a
“Contributor” (as that term is defined in the Capital Contribution Agreement),
or (d) a “LaSalle Shareholder Obligor” (as that term is defined in the Lasalle
Intercreditor Agreement); (ii) (a) neither, as a result of his death, Mark A.
Fox nor, as a result of no longer being an Individual Guarantor, John Paul
DeJoria is executing the Reaffirmation and Amendment of Individual Guaranties
required to be executed by the Individual Guarantors pursuant to this Amendment;
(b) neither, as a result of his death, Mark A. Fox nor John Paul DeJoria is
executing the Reaffirmation of Capital Contribution Agreement required to be
executed by the Contributors pursuant to this Amendment; (c) neither, as a
result of his death, Mark A. Fox nor John Paul DeJoria is executing the
Reaffirmation of Subordination required to be executed by the Owner
Affiliate/Subordinated Creditors pursuant to this Amendment; (d) none of Anthony
Robbins, Peter Lusk, Mark A. Fox (as a result of his death), or John Paul
DeJoria is executing the Reaffirmation of Acknowledgment to Intercreditor
Agreement required to the executed by the parties thereto pursuant to this
Amendment; (iii) none of Borrower, Parent, or any other Person is released from
his or its obligations under any Loan Document by reason of any of the
foregoing; and (iv) nothing herein is intended, or shall be construed, to
release any of Anthony Robbins, the estate of Mark Fox or Peter Lusk from his
respective obligations under any of such Loan Documents, as applicable.


17. Excluded Swap Obligations.  Notwithstanding anything to the contrary
contained in the Credit Agreement or any other Loan Document, in no event shall
the proceeds of any Loan Collateral provided by a Guarantor be applied by Lender
to any Excluded Swap Obligations in respect of such Guarantor.




[Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers to be effective as of the Effective
Date.


TWINLAB CORPORATION
IDEA SPHERE INC.




By:   /S Thomas A.
Tolworthy                                                                          
Thomas A. Tolworthy, President and CEO


FIFTH THIRD BANK




By:   /S/ Andrew P.
Hanson                                                                                     
Andrew P. Hanson, Vice President







SIGNATURE PAGE TO
TENTH AMENDMENT TO CREDIT AGREEMENT
 (Twinlab Corporation, et al.)
 
8
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

